DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamada (US 2017/0081553), and further in view of Belmont (US 9,382,450).
 	With respect to claims 1-3, 5 Tamada describes a polishing composition comprising: an abrasive grain such as colloidal silica, an amide compound such as nicotinamide, isonicotinamide (claimed amide compound having formula I and having a group forming a n conjugated system with a carbonyl group and up to one ionic functional group), a pH such as low as 5 (paragraphs 27, 28, 41, 42, 48).   Unlike claimed invention, Tamada doesn’t describe the colloidal silica having a cationic group.  
With respect to claim 4, Tamada’s composition would be capable to be used for polishing of any object that includes semiconductor materials including polysilicon and a metal oxide.  Furthermore, it’s an intended use of composition and the intended use of a composition is not patentably significant.  In re Albertson 141 USPQ 730 (CCPA 1964); in re Heck 114 USPQ 161 (CCPA 1957).  
 	With respect to claim 6, Tamada and Koyama above do not describe a method of polishing an object including polysilicon and a metal oxide with the polishing composition.  An object having polysilicon and a metal oxide would depend on the type of semiconductor structure being manufactured.  Therefore, one skill in the art before the effective filing date of the invention would find it obvious to polish any objects including the ones having polysilicon and a metal oxide depending what type of semiconductor structures being processed as long as the objects can be polished with expected results.
 	With respect to claim 7, Tamada doesn’t describe the pH is 4.8 or less.  However, since a pH of 4.8 is close enough to a pH of 5 as taught by Tamada, it would be expected to have the same effect as that of a pH 5.  Therefore, in the absent of unexpected results for a pH under 4.8, one skill in the art before the effective filing date 
Response to Arguments
With respect to the Affidavits filed 1/19/21.  The affidavits appears to show that Tamada’s using of a silica abrasives having a cationic group provides a slower polishing rate of the group IV material; therefore, applicant argues that it would not obvious to use a silicon abrasive having a cationic group.  This is found unpersuasive because Tamada’s teaching suggests a polishing composition that performs efficiently while excessive dissolution of a polishing object is suppressed (paragraph 48).  Therefore, Tamada’s teaching appears to desire a lower polishing rate and doesn’t desire a fast polishing rate, which can be associated with excessive polishing of the material.  Furthermore, the polishing rates, including the high and low polishing rates, shown by the Affidavits would still be desired as long as they don’t excessively polishing the group IV material.  
 	Also, the Affidavits shows an example of the polishing composition at a pH of 8.5.  This doesn’t represent the teaching of Tamada as a whole because that is not the only pH taught by Tamada.  He teaches that the pH can be as slow as 5 (paragraph 48), which is the same pH as that of the claimed invention.  Applicant has not shown that the composition would have the same effect throughout the pH range of 5-12.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



2/12/2021